DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
Regarding the amendments with respect to the 35 USC § 112(b) rejection of claims 13 and 14, the issues are resolved and the rejection is withdrawn.
Regarding the arguments with respect to the 35 USC § 112(b) rejection of claim 20, the arguments are persuasive and the rejection is withdrawn.
Regarding the amendments, specifically the inclusion of claim 14 in claim 13 and of claim 21 in claim 20, limitations were removed from these claims that required reevaluation to the patentability of the limitations.  The newly worded claims have been considered and are discussed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15-17, 20 and 22-24 are rejected under 35 U.S.C. 103 as being anticipated by US 2016/0172890 by Jeong.

Regarding claim 13, Jeong discloses an electronic device [see at least Figure 10], comprising: a plurality of coils [see at least Figure 10, multiple (1004)] from a wireless transmitter [although not shown in Figure 10, the transmitter can be seen in Figure 2, (200) and Figures 7A-7E, (72)]; a power processing circuit configured to process power received through the plurality of coils [see at least Figure 10, (1008) and (1010); paragraph 0115, “The controller 1008 may operate in response to sensor information”…]; a switching circuit configured to selectively connect at least one of the plurality of coils to the power processing circuit [see at least Figure 10, (1002)]; a control circuit configured to detect at least one of a position of the wireless power transmitter or a position of an obstacle [see at least paragraph 0109, “may detect a first orientation of the wearable device 400 and use the orientation information to connect the coils T, R, B, L in a first combination where a first mutual inductance between the coils and a power transmitting element (e.g., power transmitting element 214 of FIG. 2) has a first value”…; paragraph 0096], select at least one coil from among the plurality of coils based on the detecting [see at least paragraph 0109, “The ability to selectively adjust connections between the coils T, R, B, L may be used in the process of FIG. 8 to determine the coil arrangement desired”], and control the switching circuit to connect the selected at least one coil to the power processing circuit [see at least Figure 10, (1008); paragraph 0115, “The switch matrix 1002 may be configured to connect the coils 1004 together in various combinations” and “A controller 1008 may operate the switch matrix”].



Regarding claim 16, Jeong discloses the electronic device of claim 15, wherein the control circuit is further configured to determine a combination corresponding to a largest one of the plurality of magnitudes of power as the selected at least one coil [see at least paragraph 0109, “maximize mutual inductance value”].

Regarding claim 17, Jeong discloses the electronic device of claim 15, wherein the control circuit is further configured to: determine a plurality of wireless power transmission/reception efficiencies, each of which corresponds to a respective one of the plurality of magnitudes of power [see at least paragraph 0086, “may be expressed as a percentage”, “may be expressed as a ratio between two values”], and select the at least one coil based on the plurality of wireless power transmission/reception efficiencies and the plurality of magnitudes of power [see at least paragraph 0109].

or a position of an obstacle [see at least paragraph 0109, “may detect a first orientation of the wearable device 400 and use the orientation information to connect the coils T, R, B, L in a first combination where a first mutual inductance between the coils and a power transmitting element (e.g., power transmitting element 214 of FIG. 2) has a first value”…; paragraph 0096], selecting at least one coil from among
the plurality of coils to wirelessly receive power  [see at least Figure 10, (1008); paragraph 0115, “The switch matrix 1002 may be configured to connect the coils 1004 together in various combinations” and “A controller 1008 may operate the switch matrix”; Figure 8] from a wireless power transmitter [see at least Figures 7A-7E, (72)], based on the detecting; and connecting the selected at least one coil to the power processing circuit [see at least Figure 10, (1008); paragraph 0115, “The switch matrix 1002 may be configured to connect the coils 1004 together in various combinations” and “A controller 1008 may operate the switch matrix”].

Regarding claim 22, Jeong discloses the method of claim 20, further comprising: sequentially connecting a plurality of combinations of the plurality of coils to the power processing circuit [see at least paragraph 0096; paragraph 0109]; and sequentially obtaining a plurality of magnitudes of power output to the power processing circuit, the plurality of magnitudes of power output respectively corresponding to the plurality of combinations [see at least paragraph 0063; 

Regarding claim 23, Jeong discloses the method of claim 22, wherein a combination corresponding to a largest of the plurality of magnitudes of power is selected [see at least paragraph 0109, “maximize mutual inductance value”].

Regarding claim 24, Jeong discloses the method of claim 22, further comprising determining a plurality of wireless power transmission/reception efficiencies, the plurality of wireless power transmission/reception efficiencies respectively corresponding to the plurality of magnitudes of power [see at least paragraph 0086, “may be expressed as a percentage”, “may be expressed as a ratio between two values”], wherein the at least one coil is selected based on the plurality of magnitudes of power and the plurality of wireless power transmission/reception efficiencies [see at least paragraph 0109].

Allowable Subject Matter
Claims 18-19 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836